Exhibit 10.1

2002 STOCK INCENTIVE PLAN

OF

SECURE COMPUTING CORPORATION, AS AMENDED 2008

1. Purpose of this Plan

The purpose of this 2002 Stock Incentive Plan of Secure Computing Corporation is
to enhance the long-term stockholder value of Secure Computing Corporation by
offering opportunities to eligible individuals to participate in the growth in
value of the equity of Secure Computing Corporation.

2. Definitions and Rules of Interpretation

2.1 Definitions. This Plan uses the following defined terms:

(a) “Administrator” means the Board, the Committee, or any officer or employee
of the Company to whom the Board or the Committee delegates authority to
administer this Plan.

(b) “Affiliate” means a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

(c) “Applicable Law” means any and all laws of whatever jurisdiction, within or
without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Options, Stock
Awards, Shares or Option Shares.

(d) “Award” means an Option or a Stock Award granted in accordance with the
terms of the Plan.

(e) “Award Agreement” means a Stock Award Agreement and/or Option Agreement.

(f) “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.

(g) “Board” means the board of directors of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.

(j) “Company” means Secure Computing Corporation, a Delaware corporation.

(k) “Company Director” means a member of the Board.

(l) “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.

(m) “Director” means a member of the board of directors of the Company or an
Affiliate.

(n) “Divestiture” means any transaction or event that the Board specifies as a
Divestiture under Section 11.5.

(o) “Effective Date” means the effective date of this Plan.



--------------------------------------------------------------------------------

(p) “Employee” means a regular employee of the Company or an Affiliate,
including an officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers. The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation, or otherwise. A Participant
shall not cease to be an Employee due to transfers between locations of the
Company, or between the Company and an Affiliate, or to any successor to the
Company or an Affiliate that assumes the Participant’s Options or Stock Awards
under Section 11. Neither service as a Director nor receipt of a director’s fee
shall be sufficient to make a Director an “Employee.”

(q) “Event” means any transaction or event that the Board specifies as an Event
under Section 11.4.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Executive” means, if the Company has any class of any equity security
registered pursuant to Section 12 of the Exchange Act, an individual who is
subject to Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate. If the Company does not have any
class of any equity security registered under to Section 12 of the Exchange Act,
“Executive” means any (i) Director, (ii) any officer elected or appointed by the
Board, or (iii) any beneficial owner of more than 10% of any class of the
Company’s equity securities.

(t) “Expiration Date” means, with respect to an Option, the date stated in the
Option Agreement as the expiration date of the Option or, if no such date is
stated in the Option Agreement, then the last day of the maximum exercise period
for the Option, disregarding the effect of an Optionee’s Termination or any
other event that would shorten that period.

(u) “Fair Market Value” means the value of Shares as determined under
Section 20.2.

(v) “Fundamental Transaction” means any transaction or event described in
Section 11.3.

(w) “Grant Date” means the date the Administrator approves the grant of an
Option. However, if the Administrator specifies that an Option’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Option is that future date or the date that the condition is satisfied.

(x) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option under Section 422 of the Code and designated as an Incentive Stock
Option in the Option Agreement for that Option.

(y) “Incumbent Board” shall have the meaning set forth in Section 11.4.

(z) “Nonstatutory Option” means any Option other than an Incentive Stock Option.

(aa) “Officer” means an officer of the Company as defined in Rule 16a-1 adopted
under the Exchange Act.

(bb) “Option” means an option to purchase Shares of the Company granted under
this Plan.

(cc) “Option Agreement” means the document evidencing the grant and terms and
conditions of an Option.

(dd) “Option Price” means the price payable under an Option to purchase the
Shares covered thereby, not including any amount payable in respect of
withholding or other taxes.



--------------------------------------------------------------------------------

(ee) “Option Shares” means Shares covered by an outstanding Option or purchased
under an Option.

(ff) “Optionee” means: (i) a person to whom an Option has been granted,
including a holder of a Substitute Option, (ii) a person to whom an Option has
been transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 18, and (iii) a person who holds Option Shares subject to any right of
repurchase under Section 18.2.

(gg) “Outstanding Company Common Stock” shall have the meaning set forth in
Section 11.4.

(hh) “Outstanding Company Voting Securities” shall have the meaning set forth in
Section 11.4.

(ii) “Participant” means any holder of one or more Options or Stock Awards or
the Shares issuable or issued upon exercise of such Options or Stock Awards
under the Plan.

(jj) “Plan” means this 2002 Stock Incentive Plan of Secure Computing
Corporation.

(kk) “Qualified Domestic Relations Order” means a judgment, order, or decree
meeting the requirements of Section 414(p) of the Code except that references to
the “plan” in that definition shall be to this Plan.

(ll) “Qualifying Performance Criteria” means any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average stockholders’ equity; (vii) total stockholder
return; (viii) return on capital; (ix) return on assets or net assets;
(x) return on investment; (xi) revenue; (xii) income or net income;
(xiii) operating income or net operating income; (xiv) operating profit or net
operating profit; (xv) operating margin; (xvi) return on operating revenue;
(xvii) market share; (xviii) contract awards or backlog; (xix) overhead or other
expense reduction; (xx) growth in stockholder value relative to the moving
average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
Affiliate’s or business unit’s strategic plan); (xxiii) improvement in workforce
diversity, and (xxiv) any other similar criteria as may be determined by the
Administrator. The Committee may appropriately adjust any evaluation of
performance under a Qualifying Performance Criteria to exclude any of the
following events that occurs during a performance period: (A) asset write-downs;
(B) litigation or claim judgments or settlements; (C) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results; (D) accruals for reorganization and restructuring programs;
and (E) any gains or losses classified as extraordinary or as discontinued
operations in the Company’s financial statements.

(mm) “Reverse Vesting” means that an Option is or was fully exercisable but
that, subject to a “reverse” vesting schedule, the Company has a right to
repurchase the Option Shares as specified in Section 18.2(a), with the Company’s
right of repurchase expiring in accordance with a “forward” vesting schedule
that would otherwise have applied to the Option under which the Option Shares
were purchased or other vesting schedule described in the Option Agreement.

(nn) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the Exchange
Act including any successor provisions.

(oo) “Securities Act” means the Securities Act of 1933, as amended.

(pp) “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 11.



--------------------------------------------------------------------------------

(qq) “Stock Appreciation Right” means a right to receive cash and/or Shares
based on a change in the Fair Market Value of a specific number of Shares
granted under Section 10.

(rr) “Stock Award” means a Stock Grant, a Stock Unit or a Stock Appreciation
Right granted under Sections 9 or 10 below or other similar awards granted under
the Plan (including phantom stock rights).

(ss) “Stock Award Agreement” means a written agreement, the form(s) of which
shall be approved from time to time by the Administrator, between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.

(tt) “Stock Grant” means the award of a certain number of Shares granted under
Section 9 below.

(uu) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise explicitly provided for by the Administrator.

(vv) “Substitute Award” means an Award granted in substitution for, or upon the
conversion of, an option or stock award granted by another entity to purchase
equity securities in the granting entity.

(ww) “Termination” means that the Participant has ceased to be, with or without
any cause or reason, an Employee, Director, or Consultant. However, unless so
determined by the Administrator, “Termination” shall not include a change in
status from an Employee, Consultant, or Director to another such status. An
event that causes an Affiliate to cease being an Affiliate shall be treated as
the “Termination” of that Affiliate’s Employees, Directors, and Consultants.

2.2 Rules of Interpretation. Any reference to a “Section,” without more, is to a
Section of this Plan. Captions and titles are used for convenience in this Plan
and shall not, by themselves, determine the meaning of this Plan. Except when
otherwise indicated by the context, the singular includes the plural and vice
versa. Any reference to a statute is also a reference to the applicable rules
and regulations adopted under that statute. Any reference to a statute, rule or
regulation, or to a section of a statute, rule or regulation, is a reference to
that statute, rule, regulation, or section as amended from time to time, both
before and after the Effective Date and including any successor provisions.

3. Shares Subject to this Plan; Term of this Plan

3.1 Number of Award Shares. Subject to adjustment under Section 11, the maximum
number of Shares that may be issued under this Plan is 10,000,000. If an Award
is terminated, expires, or otherwise becomes unexercisable without having been
exercised in full or otherwise without the Shares covered by the Award having
been issued in full, the unpurchased or unissued Shares that were subject to the
Award shall revert to this Plan and shall again be available for future issuance
under this Plan. Any Shares of Common Stock which are retained by the Company
upon exercise of an Award issued under the Plan in order to satisfy the exercise
or purchase price for such Award or any withholding taxes due with respect to
such exercise, purchase or issuance shall continue to be available for future
issuance under the Plan. Shares actually issued under this Plan shall not be
available for regrant even if repurchased by or forfeited to the Company.

3.2 Source of Shares. Shares may be authorized but unissued Shares.

3.3 Term of this Plan

(a) This Plan shall be effective on the date it is approved by the Board. If the
Company’s stockholders do not approve this Plan within 12 months after the Board
approves this Plan, then no Incentive Stock Option may be granted under this
Plan.

(b) This Plan has no set termination date. However, it may be terminated as
provided in Section 16. Moreover, no Incentive Stock Option may be granted after
the time described in Section 7(b).



--------------------------------------------------------------------------------

4. Administration

4.1 General.

(a) The Board shall have ultimate responsibility for administering this Plan. To
the extent permitted by Applicable Law, the Board may delegate certain of its
responsibilities to a Committee, which shall consist of at least two members of
the Board. In addition, to the extent permitted by Applicable Law, the Board or
the Committee may further delegate its responsibilities to any Employee of the
Company or any Affiliate. Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination. Where this Plan references the Administrator, the
action may be taken or determination made by the Board, the Committee, or other
Administrator. However, only the Board or the Committee may approve grants of
Options to Executives, and an Administrator other than the Board or the
Committee may grant Options only within guidelines established by the Board or
the Committee. Moreover, all actions and determinations by any Administrator are
subject to the provisions of this Plan.

(b) So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act and to the extent necessary or
helpful to comply with Applicable Law with respect to officers subject to
Section 16 of the Exchange Act and/or others, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and
who are “outside directors” as defined in Section 162(m) of the Code.

4.2 Authority of Administrator. Subject to the other provisions of this Plan,
the Administrator shall have the authority:

(a) to grant Awards, including Substitute Awards;

(b) to determine the Fair Market Value of Shares;

(c) to determine the Option Price of Options;

(d) to select the Participants to whom Awards may be granted hereunder;

(e) to determine the times Options and Stock Awards are granted;

(f) to determine the number of Shares subject to each Option or Stock Award;

(g) to determine the types of payment that may be used to purchase Shares
subject to Awards;

(h) to determine the types of payment that may be used to satisfy withholding
tax obligations;

(i) to determine the other terms of each Option or Stock Award, including but
not limited to: the time or times at which Options or Stock Awards may vest, be
exercised or settled, or become nonforfeitable (including any acceleration
related to such terms), whether and under what conditions an Option or Stock
Award is assignable, and whether an Option is a Nonstatutory Option or an
Incentive Stock Option and any other conditions that are to apply to the Award;

(j) to modify or amend any Option or Stock Award;

(k) to authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;

(l) to determine the form of any Award Agreement or other document related to
this Plan, and whether that document, including signatures, may be in electronic
form;

(m) to interpret this Plan and any Award Agreement or document related to this
Plan;



--------------------------------------------------------------------------------

(n) to correct any defect, remedy any omission, or reconcile any inconsistency
in this Plan, any Option Agreement or Stock Award Agreement or any other
document related to this Plan;

(o) to adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;

(p) to adopt, amend, and revoke rules and procedures relating to the operation
and administration of this Plan to accommodate non-U.S. Participants and the
requirements of Applicable Law such as: (i) rules and procedures regarding the
conversion of local currency, withholding procedures and the handling of stock
certificates to comply with local practice and requirements, and (ii) sub-plans
and Plan addenda for non-U.S. Participants;

(q) to determine whether a transaction or event should be treated as an Event, a
Divestiture or neither;

(r) to determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as an Event or a
Divestiture, then the effect of that Event or Divestiture; and

(s) to make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

4.3 Scope of Discretion. Subject to the last sentence of this Section 4.3, on
all matters for which this Plan confers the authority, right, or power on the
Board, the Committee, or other Administrator to make decisions, that body may
make those decisions in its sole and absolute discretion. Moreover, but again
subject to the last sentence of this Section 4.3, in making those decisions the
Board, the Committee, or other Administrator need not treat all persons eligible
to receive Awards, all Participants, all Awards or all Shares subject to Awards
the same way. However, the discretion of the Board, the Committee, or other
Administrator is subject to the specific provisions and specific limitations of
this Plan, as well as all rights conferred on specific Participants by Award
Agreements and other agreements.

5. Persons Eligible to Receive Awards

5.1 Eligible Individuals. Options and Stock Awards may be granted to, and only
to, Employees, Directors and Consultants, including to prospective Employees,
Directors and Consultants conditioned on the beginning of their service for the
Company or an Affiliate, provided that Incentive Stock Options many only be
granted to Employees, as provided in Section 7(g).

5.2 Section 162(m) Limitation. So long as the Company is a “publicly held
corporation” within the meaning of Section 162(m) of the Code, no Employee or
prospective Employee may be granted one or more Options or Stock Awards within
any fiscal year of the Company to purchase more than 750,000 Shares, subject to
adjustment under Section 11. If an Award is cancelled without being exercised or
if the Option Price of an Option is reduced, that cancelled or repriced Award
shall continue to be counted against the limit on Awards that may be granted to
any individual under this Section 5.2.

6. Terms and Conditions of Options

The following rules apply to all Options:

6.1 Price. No Option may have an Option Price less than 50% of the Fair Market
Value of the Shares on the Grant Date. No Option intended as “qualified
incentive-based compensation” within the meaning of Section 162(m) of the Code
may have an Option Price less than 100% of the Fair Market Value of the Shares
on the Grant Date. In no event will the Option Price of any Option be less than
the par value of the Shares issuable under the Option if that is required by
Applicable Law. The Option Price of an Incentive Stock Option shall be subject
to Section 7(f).

6.2 No Option Repricings. Other than in accordance with Section 11, Options may
not be repriced, replaced, regranted through cancellation or modified without
stockholder approval, if the effect of the repricing, replacement, regrant or
modification would be to reduce the effective Option Price of the Options.



--------------------------------------------------------------------------------

6.3 Term. No Option shall be exercisable after its Expiration Date. No Option
may have an Expiration Date that is more than 10 years after its Grant Date. The
term of an Incentive Stock Option shall be subject to Sections 7(a) and 7(e).

6.4 Vesting.

(a) Options shall be exercisable: (a) on the Grant Date, or (b) in accordance
with a schedule related to the Grant Date, the date the Optionee’s directorship,
employment, or consultancy begins, or a different date specified in the Option
Agreement. If so provided in the Option Agreement, an Option may be exercisable
subject to the application of Reverse Vesting to the Option Shares. The vesting
of Incentive Stock Options shall be subject to Section 7(c).

(b) The Administrator shall have the discretion to determine whether and to what
extent the vesting of Options shall be tolled during any unpaid leave of
absence; provided, however, that in the absence of such determination, vesting
of Options shall be tolled during any leave that is not a leave required to be
provided to the Optionee under Applicable Law. In the event of military leave,
vesting shall toll during any unpaid portion of such leave, provided that, upon
an Optionee’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given vesting credit with
respect to Options to the same extent as would have applied had the Optionee
continued to provide services to the Company throughout the leave on the same
terms as he or she was providing services immediately prior to such leave.

6.5 Form of Payment

(a) The Administrator shall determine the acceptable form and method of payment
for exercising an Option.

(b) Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.

(c) In addition, the Administrator may permit payment of the Option Price to be
made by any of the following methods:

(i) other Shares, or the designation of other Shares, which (A) if required to
avoid the Company’s incurring adverse accounting charges, in the case of Shares
acquired upon exercise of an option (whether or not under this Plan) are
“mature” shares for purposes of avoiding variable accounting treatment under
generally accepted accounting principals (generally, mature shares are those
that have been owned by the Optionee for more than six months on the date of
surrender), and (B) have a Fair Market Value on the date of surrender equal to
the Option Price of the Shares as to which the Option is being exercised;

(ii) provided that a public market exists for the Shares, through a “same day
sale” commitment from the Optionee and a broker-dealer that is a member of the
National Association of Securities Dealers (an “NASD Dealer”) under which the
Optionee irrevocably elects to exercise the Option and the NASD Dealer
irrevocably commits to forward an amount equal to the Option Price plus any
applicable withholding taxes, directly to the Company, upon receipt of the
Option Shares (a “Cashless Exercise”);

(iii) cancellation of any debt owed by the Company or by any Affiliate to the
Optionee, including, without limitation, waiver of compensation due or accrued
for services previously rendered to the Company; and



--------------------------------------------------------------------------------

(iv) any combination of the methods of payment permitted by any paragraph of
this Section 6.5.

(d) The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.

6.6 Nonassignability of Nonstatutory Options. Except as set forth in any Option
Agreement or as determined by the Administrator, no Nonstatutory Option shall be
assignable or otherwise transferable by the Optionee except by will or by the
laws of descent and distribution; provided however, Nonstatutory Options may be
transferred and exercised in accordance with a Qualified Domestic Relations
Order and Nonstatutory Options may be exercised by a guardian or conservator
appointed to act for the Optionee. Notwithstanding the foregoing, Nonstatutory
Options may be transferred by instrument to an inter vivos or testamentary trust
in which the Nonstatutory Options are to be passed to beneficiaries upon the
death of the trustor (settlor) or by gift or pursuant to domestic relations
orders to “Immediate Family Members” (as defined below) of the Optionee.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), a trust in which these persons have more
than fifty percent of the beneficial interest, a foundation in which these
persons (or the Optionee) control the management of assets, and any other entity
in which these persons (or the Optionee) own more than fifty percent of the
voting interests. Incentive Stock Options may only be assigned subject to
Section 7(h).

7. Incentive Stock Options

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Optionee, or where this Plan provides that an
action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.

(a) The Expiration Date of an Incentive Stock Option shall not be later than 10
years from its Grant Date, with the result that no Incentive Stock Option may be
exercised after the expiration of 10 years from its Grant Date.

(b) No Incentive Stock Option may be granted more than 10 years from the date
this Plan was approved by the Board.

(c) Options intended to be Incentive Stock Options that are granted to any
single Optionee under all incentive stock option plans of the Company and its
Affiliates, including Incentive Stock Options granted under this Plan, may not
become exercisable at a rate of more than $100,000 in Fair Market Value of stock
(measured on the grant dates of the options) during any calendar year. For this
purpose, an Option becomes exercisable with respect to a given share of stock
the first time its holder may purchase that share, notwithstanding any right of
the Company to repurchase that share. Unless the Administrator specifies
otherwise in the related agreement governing the Option, this limitation shall
be applied by, to the extent necessary to satisfy this $100,000 rule, treating
certain stock options that were intended to be Incentive Stock Options as
Nonstatutory Options. The stock options or portions of stock options to be
reclassified as Nonstatutory Options are those with the highest option prices,
whether granted under this Plan or any other equity compensation plan of the
Company or any Affiliate that permits that treatment. This Section 7(c) shall
not cause an Incentive Stock Option to become exercisable before its original
vesting or exercisability date or cause an Incentive Stock Option that has
already vested or become exercisable to cease to be vested or exercisable.

(d) In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.5(b), that right must be stated
in the Option Agreement relating to that Incentive Stock Option.

(e) Any Incentive Stock Option granted to a Ten Percent Stockholder, must have
an Expiration Date that is not later than five years from its Grant Date, with
the result that no such Option may be exercised after the expiration of five
years from the Grant Date. A “Ten Percent Stockholder” is any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Affiliate on the Grant Date.



--------------------------------------------------------------------------------

(f) The Option Price of an Incentive Stock Option shall never be less than the
Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Stockholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.

(g) Incentive Stock Options may be granted only to Employees. If an Optionee
changes status from an Employee to a Consultant, that Optionee’s Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i).

(h) No rights under an Incentive Stock Option may be transferred by the
Optionee, other than by will or the laws of descent and distribution. During the
life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee.

(i) An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, and is not exercised within, the three-month period
beginning with the Optionee’s Termination for any reason other than the
Optionee’s death or disability (as defined in Section 22(c) of the Code). In the
case of Termination due to death, an Incentive Stock Option shall continue to be
treated as an Incentive Stock Option if it remains exercisable after, but is not
exercised within, the one year period provided it is exercised before the
Expiration Date. In the case of Termination due to disability, an Incentive
Stock Option shall be treated as a Nonstatutory Option if it remains exercisable
after, but is not exercised within, one year after the Optionee’s Termination.

(j) An Incentive Stock Option may be modified by the Board.

8. Exercise of Options

8.1 In General. An Option shall be exercisable in accordance with this Plan, the
Option Agreement under which it is granted, and as prescribed by the
Administrator.

8.2 Time of Exercise. An Option shall be considered exercised when the Company
receives: (a) written notice of exercise from the person entitled to exercise
the Option, (b) full payment, or provision for payment, in a form and method
approved by the Administrator, for the Shares for which the Option is being
exercised, and (c) with respect to Nonstatutory Options, payment, or provision
for payment, in a form approved by the Administrator, of all applicable
withholding taxes due upon exercise. An Option may not be exercised for a
fraction of a Share.

8.3 Issuance of Option Shares. The Company shall issue Option Shares in the name
of the person properly exercising the Option. If the Optionee is that person and
so requests, the Option Shares shall be issued in the name of the Optionee and
the Optionee’s spouse. The Company shall endeavor to issue Option Shares
promptly after an Option is exercised. However, until Option Shares are actually
issued, as evidenced by the appropriate entry on the stock books of the Company
or its transfer agent, no right to vote or receive dividends or other
distributions, and no other rights as a stockholder, shall exist with respect to
the Option Shares, even though the Optionee has completed all the steps
necessary to exercise the Option. No adjustment shall be made for any dividend,
distribution, or other right for which the record date precedes the date the
Option Shares are issued, except as provided in Section 11.

8.4 Termination

(a) In General. Except as provided in an Option Agreement or in writing by the
Administrator, and as otherwise provided in Sections 8.4(b), (c), (d), (e), (f),
(g) and (h), after an Optionee’s Termination the Optionee’s Options shall be
exercisable to the extent (but only to the extent) they are vested on the date
of that Termination and only during the three months (or such other period of
time as is determined by the Administrator) after the Termination, but in no
event after the Expiration Date. To the extent the Optionee does not exercise an
Option within the time specified for exercise, the Option shall automatically
terminate.



--------------------------------------------------------------------------------

(b) Leaves of Absence. Unless otherwise provided in the Option Agreement, no
Option may be exercised more than three months (or such other period of time as
is determined by the Administrator) after the beginning of a leave of absence,
other than a personal, medical or military leave approved by the Administrator
with employment guaranteed upon return.

(c) Death or Disability. Unless otherwise provided by the Administrator or in
the Option Agreement, if an Optionee’s Termination is due to death or disability
(as determined by the Administrator with respect to Nonstatutory Options and as
defined by Section 22(e) of the Code with respect to Incentive Stock Options),
all Options of that Optionee to the extent they are vested at the date of that
Termination may be exercised for one year (or such other period of time as is
determined by the Administrator) after that Termination, but in no event after
the Expiration Date. In the case of Termination due to death, an Option may be
exercised as provided in Section 19. In the case of Termination due to
disability, if a guardian or conservator has been appointed to act for the
Optionee and been granted this authority as part of that appointment, that
guardian or conservator may exercise the Option on behalf of the Optionee. Death
or disability occurring after an Optionee’s Termination shall not cause the
Termination to be treated as having occurred due to death or disability. To the
extent an Option is not so exercised within the time specified for its exercise,
the Option shall automatically terminate.

(d) Divestiture. If an Optionee’s Termination is due to a Divestiture, the Board
may take any one or more of the actions described in Section 11.3 or 11.5.

(e) Retirement. Unless otherwise provided in the Option Agreement or by the
Administrator in writing, if an Optionee’s Termination is due to the Optionee’s
retirement in accordance with the Company’s or an Affiliate’s retirement policy,
all Options of that Optionee to the extent they are vested at the Optionee’s
date of retirement may be exercised for three months (or such other period of
time as is determined by the Administrator) after the Optionee’s date of
retirement, but in no event after the Expiration Date. To the extent the
Optionee does not exercise an Option within the time specified for exercise, the
Option shall automatically terminate.

(f) Severance Programs. Unless otherwise provided in the Option Agreement or by
the Administrator in writing, if an Optionee’s Termination results from
participation in a voluntary severance incentive program of the Company or an
Affiliate approved by the Board, all Options of that Employee to the extent they
are vested at the time of that Termination shall be exercisable for three months
(or such other period of time as is determined by the Administrator) after the
Optionee’s Termination, but in no event after the Expiration Date. If the
Optionee does not exercise an Option within the time specified for exercise, the
Option shall automatically terminate.

(g) Termination for Cause. If an Optionee’s Termination is due to Cause (as
defined below), all of the Optionee’s Options shall automatically terminate and
cease to be exercisable at the time of such termination and all Options
exercised after the first event constituting Cause may be rescinded by the
Administrator. “Cause” means breach of any provision of a Key Employment
Agreement, Secure Computing Corporation Employment Agreement or any other
agreement between the Company or any of its Affiliates and an Optionee,
employment-related dishonesty, fraud, misconduct or disclosure or misuse of
confidential information, or other employment-related conduct that is likely to
cause significant injury to the Company, an Affiliate, or any of their
respective employees, officers or directors (including, without limitation,
commission of a felony or similar offense), in each case as determined by the
Administrator. “Cause” shall not require that a civil judgment or criminal
conviction have been entered against or guilty plea shall have been made by the
Optionee regarding any of the matters referred to in the previous sentence.
Accordingly, the Administrator shall be entitled to determine “Cause” based on
the Administrator’s good faith belief. If the Optionee is criminally charged
with a felony or similar offense, that shall be a sufficient, but not a
necessary, basis for such a belief.



--------------------------------------------------------------------------------

9. Stock Grants and Stock Unit Awards. Each Stock Award Agreement reflecting the
issuance of a Stock Grant or Stock Unit shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. The terms
and conditions of such agreements may change from time to time, and the terms
and conditions of separate agreements need not be identical, but each such
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:

9.1 Consideration. A Stock Grant or Stock Unit may be awarded in consideration
for such property or services as is permitted under Applicable Law, including
for past services actually rendered to the Company or an Affiliate for its
benefit.

9.2 Vesting. Shares of Common Stock awarded under an agreement reflecting a
Stock Grant and a Stock Unit award may, but need not, be subject to a share
repurchase option, forfeiture restriction or other conditions in favor of the
Company in accordance with a vesting or lapse schedule to be determined by the
Administrator.

9.3 Termination. In the event of a Participant’s Termination, the Company may
reacquire any or all of the Shares held by the Participant which have not vested
or which are otherwise subject to forfeiture or other conditions as of the date
of Termination under the terms of the Stock Award Agreement.

9.4 Transferability. Except as determined by the Board and reflected in the
Stock Award Agreement, no rights to acquire Shares under a Stock Grant or a
Stock Unit shall be assignable or otherwise transferable by the Participant
except by will or by the laws of descent and distribution.

10. Stock Appreciation Rights

10.1 In General. Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. The
Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.

10.2 Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right (or if
reflected in the Stock Award Agreement, such other amount calculated with
respect to Shares subject to the award as the Administrator may determine). The
amount due to the Participant upon the exercise of a Stock Appreciation Right
shall be paid in such form of consideration as determined by the Administrator
and may be in cash, Shares or a combination thereof, over the period or periods
specified in the Stock Award Agreement. A Stock Award Agreement may place limits
on the amount that may be paid over any specified period or periods upon the
exercise of a Stock Appreciation Right, on an aggregate basis or as to any
Participant. A Stock Appreciation Right shall be considered exercised when the
Company receives written notice of exercise in accordance with the terms of the
Stock Award Agreement from the person entitled to exercise the Stock
Appreciation Right.

10.3 Transferability. Except as determined by the Board and reflected in the
Stock Award Agreement, no Stock Appreciation Rights shall be assignable or
otherwise transferable by the Participant except by will or by the laws of
descent and distribution.

11. Certain Transactions and Events

11.1 In General. Except as provided in this Section 11, no change in the capital
structure of the Company, merger, sale, or other disposition of assets or a
subsidiary, change of control, issuance by the Company of shares of any class of
securities convertible into shares of any class, conversion of securities, or
other transaction or event shall require or be the occasion for any adjustments
of the type described in this Section 11.



--------------------------------------------------------------------------------

11.2 Changes in Capital Structure. In the event of any stock split, reverse
stock split, recapitalization, combination or reclassification of stock, stock
dividend, spin-off, or similar change to the capital structure of the Company
(not including a Fundamental Transaction or an Event), the Board shall make
whatever adjustments it concludes are appropriate to: (a) the number and type of
Awards that may be granted under this Plan, (b) the number and type of Awards
that may be granted to any individual under this Plan, including under
Section 5.2 of this Plan, (c) the Option Price or Stock Award price, if any, and
number and class of securities issuable under each outstanding Award, and
(d) the repurchase price of any securities substituted for Award Shares that are
subject to repurchase rights. The specific adjustments shall be determined by
the Board in its sole and absolute discretion. Unless the Board specifies
otherwise, any securities issuable as a result of any such adjustment shall be
rounded to the next lower whole security.

11.3 Fundamental Transactions. If the Company merges with another entity in a
transaction in which the Company is not the surviving entity or if, as a result
of any other transaction or event, other securities are substituted for the
Shares or Shares may no longer be issued (each a “Fundamental Transaction”),
then, notwithstanding any other provision of this Plan, the Board shall do one
or more of the following contingent on the closing or completion of the
Fundamental Transaction: (a) arrange for the substitution in exchange for Awards
of awards on equity securities other than Shares (including, if appropriate,
equity securities of an entity other than the Company) (an “assumption” of
Options) on such terms and conditions as the Board determines are appropriate,
(b) accelerate the vesting and/or exercisability and termination of any
restrictions of outstanding Awards, in whole or in part, so that Awards can be
exercised before or otherwise in connection with the closing or completion of a
Fundamental Transaction or event but then terminate, (c) cancel or arrange for
the cancellation of Awards in exchange for cash payments to Participants, and
(d) either arrange for any repurchase rights of the Company with respect to
Award Shares to apply to the securities issued in substitution for Shares or
terminate repurchase rights on Award Shares. The Board need not adopt the same
rules for each Award or each Participant.

11.4 Events. The majority of the “Incumbent Board” (as defined below) may also,
but need not, specify that other transactions or events constitute an “Event,”
as set forth below. In connection with an Event, notwithstanding any other
provision of this Plan, the Incumbent Board may take any one or more of the
actions described in Section 11.3. In addition, the Incumbent Board may extend
the date for the exercise of Options (but not beyond their original Expiration
Date). The Incumbent Board need not adopt the same rules for each Award or each
Participant. Examples of transactions or events that the Incumbent Board may
treat as an Event are:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of 20% (except for acquisitions
by any individual, entity or group that, prior to the Effective Date, owns 20%
or more of any class of capital stock of the Company) or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
Board (the “Outstanding Company Voting Securities”); provided, however, that the
following acquisitions shall not constitute an Event:

(A) any acquisition of voting securities of the Company directly from the
Company,

(B) any acquisition of voting securities of the Company by the Company or any of
its wholly owned “Subsidiaries” (as defined in Section 424 of the Code),

(C) any acquisition of voting securities of the Company by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Subsidiaries, or

(D) any acquisition by any corporation with respect to which, immediately
following such acquisition, more than 60% of respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such acquisition in
substantially the same proportions as was their ownership, immediately prior to
such acquisition, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;



--------------------------------------------------------------------------------

(2) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Company Director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
Company Directors then comprising the Incumbent Board shall be considered a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-11;

(3) Approval by the stockholders of the Company of a reorganization, merger,
consolidation or statutory exchange of Outstanding Company Voting Securities,
unless immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, consolidation or exchange beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as was their ownership, immediately prior to
such reorganization, merger, consolidation or exchange, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or

(4) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which, immediately following such sale or other disposition, more
than 60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as was their ownership, immediately prior to
such sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.

Notwithstanding the above, an Event shall not be deemed to occur with respect to
a Participant if the acquisition of the 20% or greater interest referred to in
paragraph (1) is by a group, acting in concert, that includes that Participant
or if at least 40% of the then outstanding common stock or combined voting power
of the then outstanding voting securities (or voting equity interests) of the
surviving corporation or of any corporation (or other entity) acquiring all or
substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, statutory share exchange or sale or other disposition of assets
referred to in paragraphs (3) or (4) by a group, acting in concert, that
includes that Participant.

11.5 Divestiture. If the Company or an Affiliate sells or otherwise transfers
equity securities of an Affiliate to a person or entity other than the Company
or an Affiliate, or leases, exchanges or transfers all or any portion of its
assets to such a person or entity, then the Board, in its sole and absolute
discretion, may specify that such transaction or event constitutes a
“Divestiture”. In connection with a Divestiture, notwithstanding any other
provision of this Plan, the Board may take one or more of the actions described
in Section 11.3 with respect to Awards or Award Shares held by, for example,
Employees, Directors or Consultants for whom that transaction or event results
in a Termination. The Board need not adopt the same rules for each Award or each
Participant.

11.6 Dissolution. If the Company adopts a plan of dissolution, the Board may, in
its sole and absolute discretion, cause Awards to be fully vested and
exercisable (but not after their Expiration Date) before the dissolution is
completed but contingent on its completion and may cause the Company’s
repurchase rights on Award Shares to lapse upon completion of the dissolution.
To the extent not exercised or settled before the earlier of the completion of
the dissolution or their Expiration Date, Awards shall terminate just before the
dissolution is completed. The Board need not adopt the same rules for each Award
or each Participant.



--------------------------------------------------------------------------------

11.7 Cut-Back to Preserve Benefits. If the Administrator determines that the net
after-tax amount to be realized by any Participant, taking into account any
accelerated vesting, termination of repurchase rights, or cash payments to that
Participant in connection with any transaction or event addressed in this
Section 11, would be greater if one or more of those steps were not taken with
respect to that Participant’s Awards or Award Shares, then and to that extent
one or more of those steps shall not be taken.

11.8 Substitute Awards. The Board may cause the Company to grant Substitute
Awards in connection with the acquisition by the Company or an Affiliate of
equity securities of any entity (including by merger) or all or a portion of the
assets of any entity. Any such substitution shall be effective when the
acquisition closes. Unless and to the extent specified otherwise by the Board,
Substitute Awards shall have the same terms and conditions as the options they
replace, except that (subject to Section 11) Substitute Awards shall be Awards
to purchase Shares rather than equity securities of the granting entity and
shall have an exercise or purchase price that, as determined by the Board in its
sole and absolute discretion, properly reflects the substitution.

12. Withholding and Tax Reporting

12.1 Tax Withholding Option

(a) General. Whenever Award Shares are granted, vest, transferred, purchased,
issued or become free of restrictions, the Company may require the Participant
to remit to the Company an amount sufficient to satisfy any applicable tax
withholding requirement, whether the related tax is imposed on the Participant
or the Company. The Company shall have no obligation to deliver Award Shares or
release Award Shares from an escrow or permit a transfer of Award Shares until
the Participant has satisfied those tax withholding obligations. Whenever
payment in satisfaction of Awards is made in cash, the payment will be reduced
by an amount sufficient to satisfy all tax withholding requirements.

(b) Method of Payment. The Participant shall pay any required withholding using
the forms of consideration described in Section 6.5(b), except that, in the
discretion of the Administrator, the Company may also permit the Participant to
use any of the forms of payment described in Section 6.5(c). The Administrator
may also permit Award Shares to be withheld to pay required withholding. If the
Administrator permits Award Shares to be withheld, the Fair Market Value of the
Award Shares withheld shall not exceed the amount determined by the applicable
minimum statutory withholding rates and shall be determined as of the date that
the amount of tax to be withheld or tendered for this purpose is to be
determined.

12.2 Reporting of Dispositions. Any holder of Option Shares acquired under an
Incentive Stock Option shall promptly notify the Administrator in writing of the
sale or other disposition of any of those Option Shares if the disposition
occurs during: (a) the longer of two years after the Grant Date of the Incentive
Stock Option and one year after the date the Incentive Stock Option was
exercised, or (b) such other period as the Administrator has established.

13. Consulting or Employment Relationship

Nothing in this Plan or in any Award Agreement, and no Award or the fact that
Award Shares remain subject to repurchase rights, shall: (a) interfere with or
limit the right of the Company or any Affiliate to terminate the employment or
consultancy of any Participant at any time, whether with or without cause or
reason, and with or without the payment of severance or any other compensation
or payment, or (b) interfere with the application of any provision in any of the
Company’s or any Affiliate’s charter documents or Applicable Law relating to the
election, appointment, term of office, or removal of a Director.



--------------------------------------------------------------------------------

14. Section 162(m) Compliance

Any Stock Award (other than an Option or any other Stock Award having a purchase
price equal to 100% of the Fair Market Value on the date such Award is made)
that is intended as “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code must vest or become exercisable contingent
on the achievement of one or more Qualifying Performance Criteria.
Notwithstanding anything to the contrary herein, the Committee shall have the
discretion to determine the time and manner of compliance with Section 162(m) of
the Code as required under applicable regulations and to conform the procedures
related to the Award to the requirements of Section 162(m) of the Code and may
reduce the number of Shares granted or amount of cash or other property to which
a Participant may otherwise have been entitled with respect to an Award designed
to qualify as performance-based compensation under Section 162(m) of the Code.

15. Compliance with Law

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Laws, including all
applicable securities laws. Awards may not be exercised or settled, and Award
Shares may not be transferred, in violation of Applicable Law. Thus, for
example, Options may not be exercised unless: (a) a registration statement under
the Securities Act is then in effect with respect to the related Option Shares,
or (b) in the opinion of legal counsel to the Company, those Option Shares may
be issued in accordance with an applicable exemption from the registration
requirements of the Securities Act and any other applicable securities laws. The
Company is under no requirement to register any Award Shares, and the failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise or settlement of any
Award or the transfer of any Award Shares, the Company may require the
Participant to satisfy any requirements or qualifications that may be necessary
or appropriate to comply with or evidence compliance with any Applicable Law.

16. Amendment or Termination of this Plan or Outstanding Awards

16.1 Amendment and Termination. The Board may at any time amend, suspend, or
terminate this Plan.

16.2 Stockholder Approval. The Company shall obtain the approval of the
Company’s stockholders for any amendment to this Plan if stockholder approval is
necessary or desirable to comply with any Applicable Laws or with the
requirements applicable to the grant of Options intended to be Incentive Stock
Options. The Board may also, but need not, require that the Company’s
stockholders approve any other amendments to this Plan. In addition, unless
approved by the stockholders of the Company, no amendment shall be made that
would result in a repricing of Options by (x) reducing the exercise price of
outstanding Options or (y) canceling an outstanding Option held by a Participant
and re-granting to the Participant a new Option with a lower exercise price, in
either case other pursuant to Section 11 of the Plan.

16.3 Effect. No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Participant unless the affected Participant consents to the amendment,
suspension, termination, or modification. However, no such consent shall be
required if the Administrator determines in its sole and absolute discretion
that the amendment, suspension, termination, or modification: (a) is required or
advisable in order for the Company, the Plan, or the Award to satisfy Applicable
Law, to meet the requirements of any accounting standard or to avoid any adverse
accounting treatment, or (b) in connection with any transaction or event
described in Section 11, is in the best interests of the Company or its
stockholders. The Administrator may, but need not, take the tax consequences to
affected Participants into consideration in acting under the preceding sentence.
Termination of this Plan shall not affect the Administrator’s ability to
exercise the powers granted to it under this Plan with respect to Awards granted
before the termination or Award Shares issued under such Awards even if those
Award Shares are issued after the termination.



--------------------------------------------------------------------------------

17. Reserved Rights

17.1 Nonexclusivity of this Plan. This Plan shall not limit the power of the
Company or any Affiliate to adopt other incentive arrangements including, for
example, the grant or issuance of stock options, stock, or other equity-based
rights under other plans or independently of any plan.

17.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants, any such accounts will be used
merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Participant shall be based solely upon contracts entered into under this
Plan, such as Award Agreements. No such obligation shall be deemed to be secured
by any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligation.

18. Special Arrangements Regarding Award Shares

18.1 Escrows and Pledges. To enforce any restrictions on Award Shares including
restrictions related to Reverse Vesting, the Administrator may require their
holder to deposit the certificates representing Award Shares, with stock powers
or other transfer instruments approved by the Administrator endorsed in blank,
with the Company or an agent of the Company to hold in escrow until the
restrictions have lapsed or terminated. The Administrator may also cause a
legend or legends referencing the restrictions to be placed on the certificates.

18.2 Repurchase Rights

(a) Reverse Vesting. If an Option is subject to Reverse Vesting, the Company
shall have the right, during the seven months after the Optionee’s Termination,
to repurchase any or all of the Option Shares that were unvested as of the date
of that Termination, for a price equal to the lower of: (i) the Option Price for
such Shares, minus the amount of any cash dividends paid or payable with respect
to the Option Shares for which the record date precedes the repurchase, and
(ii) the Fair Market Value of those Option Shares as of the date of the
Termination. The repurchase price shall be paid in (i) cash, (ii) if the Option
Shares were purchased in whole or in part for a promissory note, cancellation of
indebtedness under that note, (iii) cancellation of any indebtedness owed by the
Optionee to the Company or any Affiliate, or (iv) a combination of those means.
The Company may assign this right of repurchase.

(b) Procedure. The Company or its assignee may choose to give the Optionee a
written notice of exercise of its repurchase rights under this Section 18.2.
However, the Company’s failure to give such a notice shall not affect its rights
to repurchase Option Shares. The Company must, however, tender the repurchase
price during the period specified in this Section 18.2 for exercising its
repurchase rights in order to exercise such rights.

19. Beneficiaries

A Participant may file a written designation of one or more beneficiaries who
are to receive the Participant’s rights under the Participant’s Awards after the
Participant’s death. A Participant may change such a designation at any time by
written notice. If a Participant designates a beneficiary, the beneficiary may
exercise the Participant’s Awards after the Participant’s death. If a
Participant dies when the Participant has no living beneficiary designated under
this Plan, the Company shall allow the executor or administrator of the
Participant’s estate to exercise the Award or, if there is none, the person
entitled to exercise the Award under the Participant’s will or the laws of
descent and distribution. In any case, no Option may be exercised after its
Expiration Date.

20. Miscellaneous

20.1 Governing Law. This Plan and all determinations made and actions taken
under this Plan shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.



--------------------------------------------------------------------------------

20.2 Determination of Value. Fair Market Value shall be determined as follows:

(a) Listed Stock. If the Shares are traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “Value Date”) as reported in The Wall Street
Journal or a similar publication. If no sales are reported as having occurred on
the Value Date, Fair Market Value shall be that closing sales price for the last
preceding trading day on which sales of Shares are reported as having occurred.
If no sales are reported as having occurred during the five trading days before
the Value Date, Fair Market Value shall be the closing bid for Shares on the
Value Date. If Shares are listed on multiple exchanges or systems, Fair Market
Value shall be based on sales or bids on the primary exchange or system on which
Shares are traded or quoted.

(b) Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.

(c) No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator (following guidelines
established by the Board or Committee) will determine Fair Market Value in good
faith. The Administrator will consider the following factors, and any others it
considers significant, in determining Fair Market Value: (i) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants, (ii) the Company’s net worth, prospective
earning power, dividend-paying capacity, and non-operating assets, if any, and
(iii) any other relevant factors, including the economic outlook for the Company
and the Company’s industry, the Company’s position in that industry, the
Company’s goodwill and other intellectual property, and the values of securities
of other businesses in the same industry.

20.3 Reservation of Shares. During the term of this Plan, the Company will at
all times reserve and keep available such number of Shares as are still issuable
under this Plan.

20.4 Electronic Communications. Any Award Agreement, notice of exercise of an
Award, or other document required or permitted by this Plan may be delivered in
writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.

20.5 Notices. Unless the Administrator specifies otherwise, any notice to the
Company under any Award Agreement or with respect to any Awards or Award Shares
shall be in writing (or, if so authorized by Section 20.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.